

116 HRES 224 IH: Supporting the goals and ideals of National Deaf History Month.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 224IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mrs. Beatty (for herself, Ms. Norton, Mr. Larson of Connecticut, Mr. Morelle, Mr. Takano, Ms. Jackson Lee, Mr. Lynch, Mr. Brown of Maryland, Mr. Courtney, Ms. Moore, Mr. Sean Patrick Maloney of New York, and Mrs. Luria) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the goals and ideals of National Deaf History Month.
	
 Whereas the purpose of National Deaf History Month is to increase awareness of and express appreciation for the many contributions that deaf and hard-of-hearing individuals have made to our society;
 Whereas, according to 2017 Census Bureau estimates, at least 11,200,000 individuals in the United States are deaf or hard of hearing;
 Whereas Deaf culture is an important part of the fabric of our society; Whereas deaf and hard-of-hearing individuals have made and continue to make numerous contributions to the United States;
 Whereas the American School for the Deaf opened in Hartford, Connecticut, on April 15, 1817, as the first public school for the deaf in the United States;
 Whereas Gallaudet University was founded on April 8, 1864, when President Lincoln signed the charter establishing it as the first college for the deaf in the world;
 Whereas, on March 13, 1988, Gallaudet University selected its first deaf university president; Whereas National Deaf History Month has been observed from March 13 to April 15 every year since 1997; and
 Whereas the National Association of the Deaf and the American Library Association support recognizing March 13 to April 15 as National Deaf History Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Deaf History Month;
 (2)recognizes the many contributions that deaf and hard-of-hearing individuals have made to the United States; and
 (3)encourages the people of the United States to observe National Deaf History Month with appropriate programs and activities.
			